DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant amended claims 1, 3-4, 6-9, 11-13, and 17-20; claim 10 is withdrawn. Thus, claims 1-20 are pending with claims 1-9 and 11-20 being considered in the present Office action.

The objections and 112 (b) rejections to the claims are withdrawn in view of the amendments. Similarly, the 102 and 103 rejections are withdrawn; however, upon further consideration a new ground of rejection (and objection) is necessitated by amendment. Please see the Response to Arguments section. 

Response to Arguments
Applicant’s arguments with respect to the allowable subject matter of amended claim 1 are not persuasive. In short, applicant has not captured all of the matter of claim 6 (or 17-20) as detailed in paragraph three of the last Office action. Specifically, Matecki teaches the frame 30 has struts 32, wherein the struts 32 have a widened portion 40 forming a projection in a direction perpendicular to the extension of the struts. However, Matecki does not teach the widened portion 40 of the strut 32 has at least one screw hole and screw screwed through the at least one screw hole ant at least partially into, or only through a portion of, the at least one battery module. In other words, there is no teaching or suggestion to include a hole and screw in the widened portion. Since this feature was not incorporated into the independent claim(s), the rejections are maintained. For similar reasons, the claims are still obvious over Kellner as modified by Kurosawa; the references teach the features in amended claim 1 as set forth in the new rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “cooling means” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 6-7 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 1-9 and 11-20 are objected to because of the following informalities:  Claim 1: Line 8 should be “the first side” since “a first side” of the cooling means has been established in line 5. Line 11 should recite “the module support region” since “a module support region” is already recited in line 5.  Claims 2-9 and 11-20 depend from the objected claim, thus also objected to. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-5, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Matecki et al. (US 2018/0337374), hereinafter Matecki (of record). 
Fig. 4 of Matecki has been annotated below to point out various claimed features.

    PNG
    media_image1.png
    759
    785
    media_image1.png
    Greyscale

Regarding Claim 1, Matecki teaches a battery assembly method comprising:
at least one battery module 14; 
a cooling means 22 for cooling the at least one battery module 14 that comprises a separating element as a first side (labelled in annotated Fig. 4), the separating element has an edge region (labelled in annotated Fig. 4), a module support region (see solid double headed arrow in annotated Fig. 4) and a transition region (labelled in annotated Fig. 4) connecting the edge region to the module support region (see annotated Fig. 4), wherein the separating element is elastically flexible, at least in the transition region (i.e., it was bent to form L shape between the module support region and the transition region and an L shape between the edge region and the transition region); and 
a frame 30 having struts 32, wherein the at least one battery module 14 is attached to the first side of the cooling means 22 and the frame 30 is at least attached to the at least one battery module, for attaching the at least one battery module on the first side of the cooling means 22 (see e.g., Figs., 3A-4), the at least one battery module 14 is affixed on the module support region (see solid double headed arrow in annotated Fig. 4) of the first side of the cooling means 22 without the frame 30 being attached to the cooling means (see e.g.,  Figs. 1 and 7, since modules cannot be placed into structure 20 unless frame 30 is removed), and, after the affixing of the at least one battery module, the frame 30 is mounted on the at least one battery module 14 and the cooling means such that at least a portion of the frame (36) rests on the edge region of the separating element and the struts of the frame have a widened portion 10 on a side facing away from the separating element.
Regarding Claim 3, Matecki teaches the at least one battery module includes multiple battery modules affixed to the module support region (see solid double headed arrow) of the first side of the cooling means 22, see e.g., annotated Fig. 4. 
Regarding Claim 4, 5, and 16, Matecki teaches after mounting the frame, the frame is screw connected to the at least one battery module and an integral portion of the frame rests in direct contact against a portion of the at least one battery module, wherein after mounting the frame, the frame is screw connected to the separating element in the edge region of the separating element only, see e.g., Fig. 4 and para. [0028].
Regarding Claim 13, Matecki teaches the mounting of the frame 30 involves engagement of bracing elements 32 of frame 30 with modules 14; the battery elements 32 of the frame 30 provide secure engagement with the modules 14, see e.g., para. [0027]. Specifically, the bracing element 32 include channel portions 36 which are securely coupled to cross members 28 by being in engaged contact with the battery module fastener 38. The attachment of the cover 30 with the fastener 38 (as suggested by Matecki) teaches the frame is crew connected to the battery module. Thus, Matecki teaches after mounting the frame 30, the frame 30 is screw connected to the at least one battery module 14 and an integral portion of the frame 30 rests in direct contact against a portion of the battery module 14, see e.g., Fig. 3A, and para. [0027]. 
Regarding Claim 15, Matecki teaches the mounting of the frame 30 involves engagement of bracing elements 32 of frame 30 with modules 14; the battery elements 32 of the frame 30 provide secure engagement with the modules 14, see e.g., para. [0027]. Specifically, the bracing element 32 include channel portions 36 which are securely coupled to cross members 28 by being in engaged contact with the battery module fastener 38. The attachment of the cover 30 with the fastener 38 (as suggested by Matecki) teaches the frame is crew connected to the battery module. Further the screw connection to the separating element 22 is located at the edge region of the separating element only, see e.g., annotated Fig. 4.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matecki in view of Kwon et al. (US 2011/0052960), and Bitterlich et al. (DE 102012012663), hereinafter Kwon and Bitterlich (of record).
Regarding Claim 2, Matecki teaches the separating element is metal (para. [0030]), but does not teach the separating element has maximum thickness of one millimeter. However, Kwon teaches a metal cooling plate (12) having a thickness of 10 micrometers or more to dissipate heat from the batteries 11, see e.g., paras. [0055]-[0057]. Bitterlich teaches high weight and volume in an electric vehicle application is undesirable, see e.g., para. [0006]. Rather a minimized mass and volume is desirable, see e.g., paras. [0007]-[0008]. It would be obvious to one having ordinary skill in the art the separating element is thin (i.e., 10 micrometers or greater) to minimize both mass and volume of the battery arrangement, thereby making the cells desirable in electric vehicle applications, as suggested by Kwon and Bitterlich. The range suggested by the prior art overlaps with the claimed thickness or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP 2144.05, I. It is further noted that the art has recognized thickness is a result effective variable for mass and volume of the battery arrangement. A known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. MPEP 2144.05, II. 
Regarding Claim 11, Matecki teaches the at least one battery module includes multiple battery modules affixed to the module support region (solid double headed arrow) of the first side of the cooling means 22, see e.g., annotated Fig. 4. 
Regarding Claims 12 and 14, Matecki teaches after mounting the frame, the frame is screw connected to the at least one battery module and an integral portion of the frame rests in direct contact against a portion of the at least one battery module, wherein after mounting the frame, the frame is screw connected to the separating element in the edge region of the separating element only, see e.g., Fig. 4 and para. [0028].

Claims 1, 3-5, 8, 9, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kellner et al. (DE 102017110978) and Kurosawa et al. (US 2011/0200862), hereinafter Kellner and Kurosawa (both of record). 
Fig. 5 of Kellner is annotated below to help clarify the features in the claims.

    PNG
    media_image2.png
    552
    699
    media_image2.png
    Greyscale

Regarding Claim 1, Kellner teaches a battery assembly method comprising: 
at least one battery module (110); 
a cooling means (e.g., bottom cover, see para. [0024]) for cooling the at least one battery module (110) that comprises a separating element as a first side (annotated in Fig. 5), the separating element has an edge region (labelled in annotated Fig. 5), a module support region (see solid double headed arrow in annotated Fig. 5)), and a transition region (labelled in annotated Fig. 5) connecting the edge region to the module support region, wherein the at least one battery module 110 is atop to the first side of the separating element of the cooling means; and
a frame (46, 48) having struts (labelled in annotated Fig. 5) for attaching the at least one battery module 110 to the first side of the cooling means and the frame (46, 48) is at least attached to the at least one battery module 110 (see e.g., Fig. 5).
Kellner teaches the battery module 110 is placed atop of the first side of the cooling means without the frame (46, 48) being attached to the cooling means (or placement of the module 110 over the module support region without the frame (46, 48) being attached is obvious because placement of the module 110 on 40/42 without the frame 46, 48 attached would be easier since the fit tolerance of the module into space 30 is lower), and after the affixing of the at least one battery module 110, the frame (46, 48) is mounted on the at least one battery module and cooling means such that at least a portion of the frame (i.e., 48) rests on the edge portion of the separating element and the struts have a widened portion (labelled in annotated Fig. 5) on a side facing away from the separating element. See also Figs. 1-5 and paras. [0020], [0023], and [0029]; 
Kellner does not teach (i) the battery module is attached to the first side of the separating element of the cooling means, (ii) the battery module is affixed on the module support region of the first side of the cooling means, or (iii) the separating element is flexible at least in the transition region. However, Kurosawa teaches the cooling means (e.g., 12, 12a) includes an elastic (deformable) conductive sheet (14) such that the battery module (1) is attached to a first side of the cooling means (12, 12a); the elastic conductive sheet (14) allows for uniform contact between the cooling face of the battery and cooling plate, thereby reducing the thermal resistance therebetween which leads to enhanced conductivity and efficient cooling of the battery module, see e.g., paras. [0016], [0033], [0047], [0062] and Figs. 4, 8. It would be obvious to one having ordinary skill in the art to attach the battery module to a first side of the cooling means (specifically, affixed the battery module on the module support region of the first side of the cooling means) to achieve efficient cooling by reducing thermal resistance. It would be obvious to one having ordinary skill in the art to utilize an elastic conductive sheet in the transition region (as labelled in annotated Fig. 5 of Kellner) to achieve uniform contact between the cooling face of the battery and the separating element, thereby reducing the thermal resistance therebetween which leads to enhanced conductivity and efficient cooling of the battery module. 
Regarding Claim 3, Kellner, as modified by Kurosawa, teaches multiple battery modules (110) are affixed to the module support region of the first side of the cooling means, see e.g., Figs. 2 and 4.
Regarding Claim 4 and 16, Kellner teaches after mounting the frame (46, 48), the frame is screw connected to the at least one battery module 110 (i.e., by 48), and an integral portion of the frame (i.e., the widened portion) rests in direct contact against a portion of the at least one battery module, wherein after mounting the frame (46, 48), the frame is screw connected to the separating element in the edge region of the separating element only, see e.g., Fig. 5.  
Regarding Claims 5 and 15, Kellner teaches after mounting the frame (46, 48), the frame is screw connected to the separating element in the edge region of the separating element only, see e.g., annotated Fig. 5.
Regarding Claim 8, Kellner teaches the separating element is uneven. Specifically, the edge region is elevated with respect to a center of the module support region. Kellner does not teach the module support region is elevated with respect to the edge region. However, the reversal or rearrangement of parts has been held obvious, MPEP 2144.04, VI. Additionally, the elevation of a center of the module support would provide additional pressure contact between the battery module and separating element, thereby further helping reduce the thermal resistance therebetween, leading to enhanced conductivity and efficient cooling of the battery module.
Regarding Claim 9, the term “elevated” is not described with respect to any coordinate system (i.e., x, y, z); thus, the term “elevated” is interpreted to mean “below” until more specific/limiting coordinates are claimed. Kellner teaches a module bottom (annotated as thick dots on the left battery module 110 in annotated Fig. 5 below) which faces the cooling means (separating element, i.e., bottom cover), after arranging the at least one battery module (110) on the cooling means (i.e., bottom cover), is uneven (includes step feature). The module bottom is elevated (below) in a central region with respect to an edge region of the module bottom.
Regarding Claim 13, Kellner teaches after mounting the frame (46, 48), the frame is screw connected to the at least one battery module 110 (i.e., by 48), and an integral portion of the frame (i.e., the widened portion) rests in direct contact against a portion of the at least one battery module, see e.g., Fig. 5.  

    PNG
    media_image3.png
    520
    705
    media_image3.png
    Greyscale

Claims 2, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kellner and Kurosawa in view of Kwon et al. (US 2011/0052960), and Bitterlich et al. (DE 102012012663), hereinafter Kwon and Bitterlich.
Regarding Claim 2, Kellner does not teach the separating element is provided as a metal sheet having a maximum thickness of one millimeter. However, Kwon teaches a metal cooling plate (12) having a thickness of 10 micrometers or more to dissipate heat from the batteries 11, see e.g., paras. [0055]-[0057]. Bitterlich teaches metals have good thermal conductivity properties so that thermal energy from the battery can be transferred quickly and efficiently, see e.g., para. [0014].  Further, Bitterlich teaches high weight and volume in an electric vehicle application is undesirable, see e.g., para. [0006]. Rather a minimized mass and volume is desirable, see e.g., paras. [0007]-[0008]. It would be obvious to one having ordinary skill in the art the separating element is provided as a metal sheet because metals have good thermal conductivity properties, thereby allowing the thermal energy of the cells to be transferred quickly and efficiently. It would be obvious to one having ordinary skill in the art the separating element is thin (i.e., 10 micrometers or greater) to minimize both mass and volume of the battery arrangement, thereby making the cells desirable in electric vehicle applications, as suggested by Kwon and Bitterlich. The range suggested by the prior art overlaps with the claimed thickness or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP 2144.05, I. It is further noted that the art has recognized thickness is a result effective variable for mass and volume of the battery arrangement. A known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. MPEP 2144.05, II. 
Regarding Claim 11, Kellner, as modified by Kurosawa, teaches multiple battery modules (110) are affixed to the module support region of the first side of the cooling means, see e.g., Figs. 2 and 4.
Regarding Claim 12, Kellner teaches after mounting the frame (46, 48), the frame is screw connected to the at least one battery module 110 (i.e., by 48), and an integral portion of the frame (i.e., the widened portion) rests in direct contact against a portion of the at least one battery module, see e.g., Fig. 5.  
Regarding Claim 14, Kellner teaches after mounting the frame (46, 48), the frame is screw connected (via 48) to the separating element in the edge region of the separating element only, see e.g., annotated Fig. 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729